Citation Nr: 0327047	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lower thoracic and lumbar 
spines with facet arthropathy but without objective evidence 
of lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran retired in August 1988 after having served on 
active duty for approximately thirty years.

The current appeal arose from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, denied 
entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the thoracic and lumber spines 
with facet arthropathy but without objective evidence of 
lower extremity radiculopathy (hereinafter, DDD of the 
thoracic and lumbar spines).

In May 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge via a video conference hearing 
with the RO, a transcript of which has been associated with 
the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.



The veteran has testified that his service-connected spinal 
disability is far more disabling than currently evaluated.  
He was last formally examined by VA in May 2001.  

The criteria for rating the veteran's service-connected 
spinal disability were revised effective September 23, 2002.  
The RO has not had the opportunity to consider the new 
criteria in evaluating the service-connected spinal 
disability.  It would be inappropriate for the Board to 
consider the veteran's claim under these criteria without the 
RO first having applied the new rating criteria to the 
veteran's spinal disability.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Additionally, a comprehensive, contemporaneous examination of 
the veteran with the examiner(s) addressing the new criteria 
would materially assist in the adjudication of the veteran's 
appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is remanded for further action as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to treatment 
of his service-connected spinal 
disability.  

After securing any necessary 
authorization or medical releases, the 
VBA AMC should make reasonable efforts to 
obtain legible copies of the veteran's 
complete treatment reports from all 
sources adequately identified whose 
records have not been previously secured.  
Regardless of the veteran's response, the 
VBA AMC should secure all outstanding VA 
treatment reports.  38 U.S.C.A. 
§ 5103A(b), (c)).  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, and describing any further 
action to be taken with respect to the 
claim.  38 U.S.C.A. § A(b)(2).

4.  The VBA AMC should arrange for VA 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a specialist in neurology 
respectively for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected DDD of the lower thoracic and 
lumbar spine.  

The claims file, copies of the previous 
and revised criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, and copies 
of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59, and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  



The examiners must annotate their 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the service-connected DDD 
of the lower thoracic and lumbar spines, 
and address the previous and revised 
criteria for rating intervertebral disc 
syndrome, and the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 in their respective 
evaluations.  It is requested that the 
examiners provide explicit responses to 
the following questions:

(a) Does the DDD of the lower thoracic 
and lumbar spines involve only the joint 
structure, or do they also involve the 
muscles and nerves?

(b) Does the DDD of the lower thoracic 
and lumbar spines cause weakened 
movement, excess fatigability, and 
incoordination, and if so, the examiners 
should comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation? 

If the severity of these manifestations 
cannot be quantified, the examiners must 
so state.


(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
thoracic/lumbar spine disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the DDD of the thoracic/lumbar spine 
disability.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the DDD of the 
thoracic/lumbar spine disability, and if 
such overlap exists, the degree to which 
the nonservice-connected problems creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected DDD of the 
thoracic/lumbar spine disability.  If the 
functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the examiners should so 
indicate.  Any opinions expressed by the 
examiners should be accompanied by a 
complete rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased evaluation for the service-
connected thoracic/lumbar spine 
disability and in so doing address the 
previous and revised criteria for rating 
intervertebral disc syndrome, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The VBA AMC should also document 
its consideration of the applicability of 
38 C.F.R. § 3.321(b)(1).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for increased evaluation, to include its denial.  
38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




